DETAILED ACTION
In response to remarks filed on 26 April 2021
Status of Claims
Claims 1-20 are pending;
Claims 1-15 are currently amended;
Claims 16-20 are new;
Claims 13 and 14 are objected;
Claims 1-12 and 15-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 26 April 2021 have been fully considered but they are moot. Examiner has reinterpreted the reference in view of applicant’s new limitations. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 1 and 15, the claims recite “actual area”. The term is unclear due to the use of the term “actual”. The dependent claims have been rejected for depending on rejected claims 1 and 15. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 11, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aubert (U.S. Patent No. 3,543,521).
As to Claim 1, Aubert discloses a flood protection (Figure 1) for protecting a back area against rising water level in a front area, the flood protection operating between a bottom of an actual area and a water surface (Figure 1), the flood protection including at least one barrier element (#4) having a longitudinal direction and a height direction, the longitudinal direction during operation extending substantially transversely of the actual area (Figure 7), the height direction during operation extending substantially transversely of the actual area (Figure 7), and up, and where the at least one barrier element (#4) is buoyancy balanced, the at least one barrier element including an adjustable ballast system (#41a) configured for regulating the buoyancy balance, where the at least one barrier element during operation is configured to interact with a base (#6 and #24), the base being arranged at the bottom of the actual area,  wherein the base of the flood protection includes a bottom rail system (#25) wherein the at least one barrier element (#4) includes contact means (#19), the contact means being arranged for interaction with the bottom rail system (#25) when the at least one barrier element is in position, and that the at least one barrier element (#4) is movable as the at least one barrier element is configured to be lowered into the position so it rests on or in the bottom rail system (#25) and thus is not permanently connected with the bottom rail system.
As to Claim 2, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the at least one buoyancy balanced barrier element includes a fixed ballast (Caisson forming gate #4) and an adjustable ballast (#41a), where the adjustable ballast is constituted by water.
As to Claim 3, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the at least one barrier element (#4) is arranged with its centre of buoyancy higher than its centre of gravity and therefore is stable.
Claim 4, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the contact means (#19) of the at least one barrier element and the bottom rail system (#25) are arranged such that the barrier element under the action of a greater water pressure at one side than at the other side is allowed to tilt at a given angle relative to the bottom rail system, whereby the centre of buoyancy of the barrier element is displaced in relation to its centre of gravity (Figure 1 and Figure 4).
As to Claim 5, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein at least one of the contact means of the at least one barrier element and the bottom rail system (#25) include passive valve means (#27. The rail #25 is part of the same bottom structure as #27 and therefore it can be interpreted as “including”), the valve means being activated when the water pressure is greater behind the flood protection than in front thereof.
As to Claim 6, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the at least one barrier element (#4) has a substantially tapering cross-section, the narrow end of which facing the bottom rail system, and the wide end thus facing upwards (Figure 6).
As to Claim 7, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the at least one barrier element (#4) includes an adjustable barrier (#19) arranged tiltable or movable in other ways at the upper edge of the barrier element.
As to Claim 8, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the at least one barrier element (#4) is arranged pivoting about a substantially vertical axis, whereby the at least one barrier element (#4) after pivoting about the axis is lowered into a position in a bottom rail system, thereby providing blockage between a front area and a back area (Figure 6).
As to Claim 10, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the bottom rail system (#25) is formed by a single rail, where only the barrier element (#4) bears against one side of the bottom rail system (Figure 6).
As to Claim 11, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the base (#6) substantially follows the bottom course in longitudinal direction, and 
As to Claim 15, Aubert discloses a method for establishing a flood protection for protecting a back area against rising water level from a front area, the flood protection operating between a bottom of an actual area and a water surface (Figure 1), the flood protection including at least one barrier element (#4) with a longitudinal direction and a height direction, the longitudinal direction during operation extending substantially transversely of the actual area (Figure 7), formed between the front area and the back area and the height direction during operation extending from the bottom of the actual area and up, where the at least one barrier element during operation interacts with a base (#6 and #24), the base being arranged at the bottom of the actual area, wherein establishing the flood protection at least includes the following method steps:
Disposing one or more buoyancy balanced barrier elements (#4) above a bottom rail system (#25), the one or more barrier elements being buoyancy balanced;
Adapting the amount of ballast (#41a) in the respective barrier elements such that the respective barrier elements are lowered into or down over the bottom rail system (#25) and thus fixed against horizontal movement in the bottom rail system.
As to Claim 16, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the actual area is a stream (Figure 1), a fjord, a river or an estuary.  
As to Claim 17, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the contact means is arranged at a bottom of the at least one barrier element and extends along the at least one barrier element in the longitudinal direction (In Figure 5, when the contact means are in direct contact with #25 they are arranged at the bottom of the barrier element).
As to Claim 19, Aubert discloses the invention of Claim 5 (Refer to Claim 5 discussion). Aubert also discloses wherein the passive valve (#27) means comprises one or more return valves.
As to Claim 20, Aubert discloses the invention of Claim 5 (Refer to Claim 5 discussion). Aubert also discloses wherein the method further comprises the step of, when the flood protection is not in use, storing the one or more barrier elements in a depository (Space between #32 and #6) adapted for that purpose.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubert (U.S. Patent No. 3,543,521) in view of Taylor (U.S. Patent Application Publication No. 2010/0129156).
As to Claim 9, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert is silent about wherein the flood protection includes at least two or more barrier elements, where at least one end face of a barrier element includes sealing means for bearing against an end face of an adjacent barrier element. Taylor disclose a flood protection barrier that has two or more barrier elements (Figure 8A), where at least one end face of a barrier element includes sealing means for bearing against an end face of an adjacent barrier element (Paragraph 0073). Aubert and Taylor are analogous art because they are from the same field of endeavor (i.e. barriers). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the flood protection include at least two or more barrier elements, where at least one end face of a barrier element includes sealing means for bearing against an end face of an adjacent barrier element. The motivation would have been to accommodate a wider channel. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubert (U.S. Patent No. 3,543,521) in view of Adler (U.S. Patent No. 10,161,093).
As to Claim 12. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubert (U.S. Patent No. 3,543,521) alone.
As to Claim 18, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Aubert is silent about wherein the bottom rail system comprises a U-, I- or L-shaped bottom rail which interacts with a corresponding shape on the one 6or more barrier elements.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to make the bottom rail system I-shaped since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim. Claim 1 would be allowable if both claims 13 and 14 are added into claim 1 in addition of solving the pending 112 issues.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678